            Case 1:19-cr-00444-ECM-JTA Document 40 Filed 12/08/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
       v.                                          ) CRIM. CASE NO. 1:19-cr-444-ECM
                                                   )
ELLEN CANTERBURY                                   )

                          MEMORANDUM OPINION and ORDER

       Now pending before the court is Defendant Ellen Canterbury’s fifth unopposed motion

to continue trial (doc. 39) filed on December 8, 2020. Jury selection and trial is presently set

on the term of court commencing on January 11, 2021. For the reasons set forth below, the

court will grant a continuance of the trial pursuant to 18 U.S.C. § 3161(h)(7).

       While the trial judge enjoys great discretion when determining whether to grant a

continuance, the court is limited by the requirements of the Speedy Trial Act. 18 U.S.C. § 3161;

United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986). The Act provides in part:

       “In any case in which a plea of not guilty is entered, the trial of a defendant charged
       in an information or indictment with the commission of an offense shall commence
       within seventy days from the filing date (and making public) of the information or
       indictment, or from the date the defendant has appeared before a judicial officer of
       the court in which such charge is pending, whichever date last occurs.”

18 U.S.C. § 3161(c)(1).

       The Act excludes, however, certain delays from the seventy-day period, including delays

based on “findings that the ends of justice served by taking such action outweigh the best interest

of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). In determining

whether to grant a continuance under § 3161(h)(7), the court “shall consider,” among other

factors, whether denial of a continuance would likely “result in a miscarriage of justice,” or
          Case 1:19-cr-00444-ECM-JTA Document 40 Filed 12/08/20 Page 2 of 2



“would deny counsel for the defendant . . . the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.” § 3161(h)(7)(B)(i), (iv).

       Counsel for Canterbury represents that additional time is necessary to resolve this matter

by pretrial diversion. The Defendant has been approved for pretrial diversion, but the United

States Probation Officer has been unable to complete its investigation because Canterbury has

been hospitalized.   Counsel asserts that the Probation Officer requires additional time to

complete its investigation. The United States is not opposed to a continuance. After careful

consideration, the court finds that the ends of justice served by granting a continuance of this

trial outweigh the best interest of the public and the Defendant in a speedy trial. Thus, for good

cause, it is

       ORDERED that the motion to continue (doc. 39) is GRANTED, and jury selection and

trial are CONTINUED from January 11, 2021 to the criminal term of court commencing on

April 26, 2021 at 10:00 a.m. in Dothan, Alabama. All deadlines tied to the trial date are adjusted

accordingly.

       The United States Magistrate Judge shall conduct a pretrial conference prior to the April

trial term.

       Done this 8th day of December, 2020.

                                           /s/Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
